Citation Nr: 0811058	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  01-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the thoracic spine at T-7 (thoracic spine 
disability), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in January 2004.  

The Board remanded the veteran's case for further development 
in July 2004.  Unfortunately, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

In July 2004, the Board remanded the case to the RO, in part, 
to schedule the veteran for a VA examination to determine the 
severity of his service-connected thoracic spine disability.  
Specifically, the Board instructed the RO to conduct the 
following development:

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected thoracic 
spine disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's thoracic spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
thoracic spine.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the thoracic 
spine.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
In addition, if possible, the examiner 
should state whether the thoracic spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  With respect 
to the veteran's neurological impairment, 
the examiner should also identify any 
neurological symptoms and express an 
opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

The record reflects that the veteran was afforded a VA 
examination in April 2006; however, a review of the clinical 
findings shows that the focus of the examination was on the 
veteran's neurological complaints.  There are no findings 
addressing the orthopedic manifestations of the veteran's 
thoracic spine disability.  For example, the April 2006 VA 
examination did not provide range of motion measurements, 
even if normal, for the back.  Nor did the examiner describe 
any pain, weakened movement, excess fatigability, and 
incoordination present in the thoracic spine.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
thoracic spine disability.  His claims 
folder should be available to and 
reviewed in conjunction with the 
examination.  All indicated tests, 
studies and x-rays should be performed 
and all findings reported in detail.  

The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm) of the veteran's thoracic spine.  
The examiner should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  In rendering this opinion, 
the orthopedic examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the thoracic spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the thoracic spine.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  In addition, if 
possible, the examiner should state 
whether the thoracic spine disability 
has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

2.  Review the report of the VA 
examination to ensure it contains the 
information sought to properly rate the 
thoracic spine disability at issue.  If 
not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



